Title: To George Washington from Christopher Gist, 30 July 1756
From: Gist, Christopher
To: Washington, George



Sir
Conegocheeg [Md.] 30th July 1756.

Inclosed you have my Companys Receipts as far as I have been able to have them Signed, the two Wilsons are yet with Govr Sharpe, Thomas Pritchard is with You, or at Edwards’s, Gist Vaughan is on Command after Deserters, that left Us sometime before we went to Fort Cumberland; George Plummer and William Fulton are dead. Pray speak to Mr Kirkpatrick to Settle my Country Accots with the Bearer, I have sent what Accots I have paid here with the Receipts, hope to receive that money with the Ballance of the Country Accot by the Bearer, as I imagine there is a large Sum due to me & my Son for Recruiting.
I should be obliged to You for your Interest to Mr Welder to be Deputy Commissary at Maidstone if any occasion for one there. I am sir Your most hume Servt

Christr Gist


Please to forward the inclosed Letters.

